The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claims 1-20 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 23, 2021 is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Membranes and Anion conductive polymers”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 15 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The term “at least partially” in claims 1 and 15 is a relative term which renders the claim indefinite. The term “at least partially” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 18 recites the limitation “the anionic species is configured to move within the cationic polymer” which renders the claim indefinite because the scope of the claimed subject matter cannot be determined by one having ordinary skill in the art.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 4-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over by Wang et al. “'Synthesis and characterization of crosslinked poly(arylene ether ketone) containing pendant quaternary ammonium groups for anion-exchange membranes', Journal of Membrane Science, 415-416 (2012), pp. 205-212.
With regard to the limitations of claims 1 and 4-14, Wang discloses a membrane (page 205 right column, paragraph 2, “Herein, we report.. poly(arylene ether ketone) membranes'), comprising: a cationic polymer (page 210 scheme 3, schematically illustrating the polymer”; note that the polymer is depicted as cationic), an anionic species configured to move within the cationic polymer (page 2, scheme 3, illustrating !hat !he cationic polymer is balanced by a free hydroxide counterlon; page 211, figure 4, showing that the polymer conducts hydroxide ions (i.e. the hydroxide ion is configured to move within the polymer)); and a crosslinker (page 208, left column, paragraph 2, “Cross-linked membranes ... are prepared using ... p-xylylene dichloride”; page 210, scheme 3, illustrating that the para-xylylene dichloride is used as a crossllnker); wherein the crosslinker at least partially crosslinks the cationic polymer (page 210, scheme 3, illustrating that the para-xylylene at least partially crosslinks the cationic polymer), and
Wherein a water uptake of the membrane is no more than 50% (page 210, table 3, listing water uptake values for several sample membranes; note that the crosslinked membrane “C-PAEK-60/40” has a water uptake no more than 50%).
With regard to the limitations of claims 15-20, Wang discloses a method of preparing a membrane (page 205, right column, paragraph 2 “Herein we report a new method to prepare cross-linked poly (arylene ether ketone) membranes”) comprising: reacting a cationic polymer (page 210, scheme 2, the polymer ”QA-PEEK-m/n”, note the polymer is depicted as being cationic) with a crosslinker (page 208, left column, paragraph 2, “Cross-linked membranes …are prepared using p-xylylene dichloride”; page 210, scheme 3 illustrating that the para-xylylene dichloride is used as a crosslinker) wherein the crosslinker at least partially crosslinks the cationic polymer to form the membrane (page 210, scheme 3, illustrating that the crosslinker at least partially crosslinks  the polymer ”QA-PEEK-m/n” to form the crosslinked membrane polymer “C-PAEK-m/n”) and exposing the membrane to water (page 206, right column, paragraph 7 through page 207, left column, paragraph 1 ”The membranes were vacuum dried …then immersed in deionized  water…The water uptake was calculated”); wherein a water uptake of the membrane is no more than 50% (page 210, table 3, listing water uptake values for membranes; note that the crosslinked membrane “C-PAEK-60/40” has a water uptake no more than 50%)       
Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable as obvious over Wang et al. “'Synthesis and characterization of crosslinked poly(arylene ether ketone) containing pendant quaternary ammonium groups for anion-exchange membranes', Journal of Membrane Science, 415-416 (2012), pp. 205-212 as applied to claims 1 and 4-20 above and further in view of Zhao et al. " Poly(arylene ether sulfone)s ionomers containing quaternized triptycene groups for alkaline fuel cell”, Journal of Power Sources, 218 (2012), pp. 368- 374. 
With regard to the limitations of claim 2, Wang does not disclose that the cationic polymer comprises a poly(triplycene ether sulfone).
Zhao discloses a membrane (page 368, right column, paragraph 2 “Anion exchange membranes (AEMs)”, page 369, left column, paragraph 2, “Herein we report AEMs comprising a cationic polymer (page 370, scheme 1, illustrating the polymer”, note the polymer is depicted as being cationic); an anionic species configured to move within the cationic polymer (page 370, scheme 1 illustrates the polymer as being balanced by a free chloride anion; however, per page 369, right column, paragraph 3 “the QPES-x membrane was …immersed in 1 mol L 1 NaOH aqueous solution for 48 h to make the membrane change into CH-1 form”; page 373, right column, paragraph 2, “hydroxide conductivity”) wherein a water uptake of the membrane is no more than 50% (page 373, table 2, showing that several of the polymer membranes samples have the water uptake no more than 50%), wherein the cationic polymer comprises a poly(triplycene ether sulfone) (page 369, left column, paragraph 3 “poly(arylene ether sulfone)s containing triplycene groups (PES-x) were prepared”; page 370, scheme 1, a chemical structure illustration showing that the cationic polymer comprises a poly(triplycene ether sulfone).
 Both references are analogous art because they are from the same field of endeavor concerning new anion exchange membranes for alkaline fuel cell applications.
Therefore, it would have been obvious to one having ordinary skill in the art before filing date of the claimed invention to incorporate a polymer with triplycene ether sulfone backbone as taught by Zhao in Wang’s poly(arylene ether ketone) membranes in order to modify the polymer structure for improving the mechanical properties of the membrane (Zhao, page 374, left column, paragraph 1 “the QPES-x membranes had good mechanical properties. Tis might be caused by the introduction of triplycene groups into the polymer main chain”), and thus to arrive at the subject matter of instant claim 2.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable as obvious over Wang et al. “'Synthesis and characterization of crosslinked poly(arylene ether ketone) containing pendant quaternary ammonium groups for anion-exchange membranes', Journal of Membrane Science, 415-416 (2012), pp. 205-212 as applied to claims 1-2 and 4-20 above and Zhao et al. " Poly(arylene ether sulfone )s ionomers containing quaternized triptycene groups for alkaline fuel cell”, Journal of Power Sources, 218 (2012), pp. 368- 374 as applied to claims 1-2 and 4-20 above and further in view of  Parent et al. (U.S. Patent Application Publication 2012/0148773 A1). 
With regard to the limitations of claim 3, the combined teaching of Wang and Zhao does not disclose that the crosslinker comprises a pyrazolium ion or a salt thereof.
Parent discloses a cross-linking pyrazolium, as in formula (9):

    PNG
    media_image1.png
    235
    484
    media_image1.png
    Greyscale

wherein R1, R2 and R3 are independently hydrogen, silane, a substituted or unsubstituted C1 to about C16 aliphatic group, a substituted or unsubstituted C1 to about C16 aryl group, or a combination thereof, and optionally bear a functionality; optionally, any combination of R1, R2 and R3 together with the azole ring atoms to which they are bonded form a cyclic structure; and X- is an anion. In some embodiments, the pyrazolium is pyrazolium, benzopyrazolium, or a combination thereof (para [0011]). 
Both references are analogous art because they are from the same field of endeavor concerning new cationic polymer membranes for fuel cell applications.
Therefore, it would have been obvious to one having ordinary skill in the art before filing date of the claimed invention to incorporate pyrazolium ion or a salt thereof as a crosslinker as taught by Parent in Wang’ and Zhao’s poly(arylene ether ketone) membrane in order to improve the mechanical properties of the membrane because the thermoset ionomer provides enhanced mechanical properties (Parent, paragraph [0180]), and thus to arrive at the subject matter of instant claim 3.
It is well settled that the Applicants have to use the closest prior art to run a consecutive “back-to-back” test to show unexpected results, if any. “Showing unexpected results over one of two equally close prior art references will not rebut prima facie obviousness unless the teachings of the prior art references are sufficiently similar to each other that the testing of one showing unexpected results would provide the same information as to the other”. In re Johnson, 747 F.2d 1456, 1461, 223 USPQ 1260, 1264 (Fed. Cir. 1984).   
	         Objective evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value includes evidence of unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant. See, for example, In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984) (“It is well settled that unexpected results must be established by factual evidence.” “[A]ppellants have not presented any experimental data showing that prior heat-shrinkable articles split. Due to the absence of tests comparing appellant’s heat shrinkable articles with those of the closest prior art, we conclude that appellant’s assertions of unexpected results constitute mere argument.”). See also In re Lindner, 457 F.2d 506, 508, 173 USPQ 356, 358 (CCPA 1972); Ex parte George, 21 USPQ2d 1058 (Bd. Pat. App. & Inter. 1991). See MPEP 716.01(c).

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. BERNSHTEYN whose telephone number is (571)272-2411.  The examiner can normally be reached on 9AM-5PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL M. BERNSHTEYN/Primary Examiner, Art Unit 1764